Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the invention as claimed is directed to a process for the production of a brewer’s wort, comprising:
(a) obtaining a mash from a grist, of which at least 70 wt. % is unmalted cereal(s) comprising an endogenous β -amylase and of which less than 30 wt. % is malted cereal(s);
(b) contacting the mash with exogenous enzymes at a temperature at which exogenous enzymes and the endogenous β -amylase are active, wherein the exogenous enzymes comprise:
i.   an α-amylase,
ii.   a pullulanase,
iii.   a protease,
iv.   a β-glucanase,
v.   a lipase, and
vi.   a xylanase;
wherein the pullulanase is a pullulanase having at least 90% identity to the amino acid sequence shown in SEQ ID NO: 8; and
(c)    mashing-off and filtering the mash to obtain the brewer’s wort, wherein the wort has a glucose concentration below 10%.
The closest prior art of record, Norman et al (WO 2005/121305), is relied upon as a teaching of the process for production of a beer having a low content of carbohydrates by preparing a mash in the presence of enzyme activities, filtering the mash to obtain a wort, and 
Norman et al is silent as to the lipase as a part of exogenous enzyme composition. Another prior art reference to Olsen et al (US 2004/029649 A1) has been applied as a teaching of the lipase as a part of the enzyme composition needed for the mashing process.
Norman et al is silent as to the pullulanase having at least 90% identity to the amino acid sequence shown in SEQ ID NO: 8.  Another prior art reference to Svendsen et al (WO 0151620 A2) has been applied as a teaching of pullulanase having at least 90% identity to the amino acid sequence shown in SEQ ID NO: 8.
Svendsen does not suggest that pullulanase variants with improved properties would be useful in production of a brewer’s wort or in any brewing process. Svendsen is silent as to any terms that might suggest production of beer or wort. While Svendsen does describe pullulanase variants, there is no motivation for one of skill in the art to look to a single particular variant of Svendsen for use in combination with a process of Norman, including enzymes of Olsen. There is no motivation for one of skill in the art to modify a process for production of a beer having a low content of carbohydrates of Norman to add alpha-amylases, proteases and lipases from a process for production of an alcohol product from granular starch of Olsen and also to add a particular pullulanase variant of Svendsen with any expectation of success. 
Further in this regard, Norman suggests that enzymes may be added, but does not suggest that a combination of an α -amylase, a pullulanase, a protease, a β -glucanase, a lipase, and a xylanase should be added. However, one of ordinary skill in the art would not have come to the particular combination of enzymes from a combination of teachings of Norman and Olsen. One of ordinary skill in the art would not have come to the particular combination of enzymes, including a pullulanase with particularly selected altered properties, therefore a single pullulanase variant, from a combination of Norman and Olsen in view of Svendsen.
Claims 77-85, 87-94, 96-98, 100-103 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando, can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791